685 A.2d 280 (1996)
Oluwatayin O. ODUYINGBO
v.
Josephine ODUYINGBO.
No. 95-517-Appeal.
Supreme Court of Rhode Island.
October 25, 1996.
Oluwatayin Oduyingbo, pro se.
Peter Sangiovanni, Smithfield, Frank J. DiBiase, Cranston.
ORDER
This case came before a hearing panel of this court for oral argument October 15, 1996, pursuant to an order that had directed the plaintiff to appear in order to show cause why his appeal should not be denied and dismissed. After hearing the argument of the plaintiff who appeared pro se and the arguments of counsel for the defendant, we are of the opinion that cause has not been shown.
A justice of the family court had rendered a decision pending entry of final judgment which awarded custody of the minor children to the defendant mother and also required the plaintiff father to pay child support of $66 per week. The trial justice also granted the plaintiff visitation rights including overnight visitation in the event that plaintiff was able to establish an appropriate setting for such overnight visitation.
Our review of a decision of a family court justice is deferential. We do not disturb the trial justice's findings of fact unless it can be shown that he or she has overlooked or misconceived relevant and material evidence or was otherwise clearly wrong. Duke v. Duke, 510 A.2d 430 (R.I.1986). Our review of the record indicates that the trial justice's decision regarding custody, visitation, and support was buttressed by substantial evidence. The visitation rights accorded to the plaintiff were well within the discretion of the trial justice. Her finding that the plaintiff had an earning capacity sufficient to support his children at the rate of $66 per week was likewise based upon evidence adduced from the plaintiff himself.
Consequently, the plaintiff's appeal is denied and dismissed. The decision pending entry of final judgment is hereby affirmed.
FLANDERS, J., did not participate.